DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed on 10/26/2020 has been acknowledged. Accordingly, claims 1 and 3 have been amended, thus currently claims 1-13 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-8 and 11-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Frisch et al. (US 20090300953 A1, hereinafter, “Frisch”, previously cited by the Examiner).

Regarding claim 1, Frisch teaches a system (License plate assembly 100, see figures 1-5) comprising a lighting assembly (light guide 102, transparent adhesive layer 
at least one light pipe (102, 130, 120); 
at least one light source (101) disposed at least partially within an interior (interior of 100) of the system (100), the at least one light source (101) being configured to emit light based on at least receiving electrical power from an electrical power source (power source is not shown, but necessarily included in the system for the device to work properly), and the at least one light source (101) being arranged adjacent to (evident from figure 5) and directed towards the at least one light pipe (102); 
a lens (layer of microspheres 320b) substantially enclosing the interior (interior of 100), the at least one light pipe (102, 130, 120), and the at least one light source (101), the lens (20s) having an inner surface (lower surface of 320bs, in the view of figure 5), an outer surface (upper surface of 320bs) disposed opposite the inner surface (lower surface of 320bs) and a continuous transparent or translucent coating (topcoat 320a) on the outer surface (upper surface of 320bs) for providing a hidden lit appearance (Although not explicitly disclosed “as hidden lit appearance”, the device provides two functions: First, to provide a retroreflective function when illuminated from the rear, that is the user behind the vehicle is able to clearly see the plate symbols but not the light source behind the retroreflective layer, because of the light reflected by 321s and 322s. Second, the device illuminates the symbols from the back so that the user is able to see the plate symbols when the device is not illuminated from the exterior, but due to the back reflector, incorporated diffusers in the light pipe, 321s and 322s, the user is able to see only the plate symbols, in a hidden lit appearance, see ¶ 59), wherein with the at 
at least one reflector (back reflector, see ¶ 57) configured to increase the efficiency with which the light is guided through the at least one light pipe (to enhance light extraction, see ¶ 57) and 
at least one mask (reflective layer 23 including metal areas 321 between open areas 322) configured to provide a pattern of illumination for the system (necessarily occurring, since the metals areas 321 and the open areas 322 allow certain amount of light to exit the device to provide a pattern, in this case the plate symbols), located between the at least one light pipe (102, 130, 120) and the lens (20s) and arranged on an opposite side (note, the mask is provided above the light pipe and the reflector below the light pipe, thus opposite to each other) of the at least one light pipe (102) compared to the reflector (back reflector), 
wherein a plurality of small contact areas (areas of 321s) are provided on at least one of an outside or inside of one or more of the at least one light pipe, the at least one mask (as seen in figure 2), or at least one reflector in order to contain light within the at least one light pipe (102, 130, 120, via reflection see ¶ 59).

Regarding claim 3, Frisch teaches wherein the at least one reflector (back reflector) is on the outside (see ¶ 57) of the at least one light pipe (102, 130, 120).

Regarding claim 4, Frisch teaches wherein the plurality of small contact areas (areas of 321s) are formed on the at least one reflector (321s) of the at least one light pipe and facing towards the at least one light pipe (102, 130, 120).

Regarding claim 5, Frisch teaches wherein the plurality of small contact areas (321s) are formed by applying a velvet film or by providing a velvet surface finish (note irregular patterns of surface of 321s).

Regarding claim 6, Frisch teaches wherein the plurality of small contact areas (321s) are formed by grain (note shape of 321s) or sand blast of molded or casted parts the at least one mask (23), the at least one light pipe, or at least one reflector of the at least one light pipe.

Regarding claim 7, Frisch teaches wherein the at least one light source (101) comprises at least one of an incandescent light source, light-emitting diodes (LEDs) (as seen in figure 5), organic light-emitting diodes (OLED) or a combination thereof, wherein the at least one light source is located on a circuit board.

Regarding claim 8, Frisch teaches wherein the lens (320bs) comprises an outer component made from a clear material (flexible polymeric material, see ¶ 24), and an inner component (23) which is at least one of over molded on an inner surface of the 

Regarding claim 11, Frisch teaches comprising providing small contact areas (321s) on (as seen in figure 5) or within the light pipe (102, 130, 120).

Regarding claim 12, Frisch teaches vehicle design element (license plate assembly) comprising the system of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Frisch in view of Pease et al. (US 1430845 A, hereinafter, “Pease”, previously cited by the Examiner).

Regarding claim 2, Frisch does not teach further comprising at least one gasket located at the interior of the system
Pease teaches a device (illuminated license tag, see figures 1-4) in the same field of endeavor (see page 1, column 1, lines 10-12); 

It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the gasket as taught by Pease into the teachings of Frisch in order to protect the interior components of the device from water or dust intrusion. One of ordinary skill would have been motivated to make this modification to expand the service life of the device and to avoid corrosion or shorts.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Frisch in view of Salter et al. (US 20150197180 A1, hereinafter, “Salter”, previously cited by the Examiner).

Regarding claim 9, Frisch teaches the transparent or translucent coating (320a); but
Frisch teaches wherein the transparent or translucent coating is a metal coating, and the metal coating is a chromium-based reflective coating.
Salter teaches a device (Vehicle step lamp, see figure 1) in the same field of endeavor (see ¶ 2); 
wherein the transparent or translucent coating (side portion 16) is a metal coating (see ¶ 57), and the metal coating is a chromium-based reflective coating (chrome finish, see ¶ 57).
It would have been an obvious matter of design choice to make the transparent or translucent coating as taught by Frisch reflective as taught by Salter, since the .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Frisch in view of Kim et al. (US 20150338054 A1, hereinafter, “Kim”, previously cited by the Examiner).

Regarding claim 10, Frisch does not teach wherein the at least one light pipe contains light scattering particles.
Kim teaches a device (illuminated license tag, see figures 1-4) in the same field of endeavor (see page 1, column 1, lines 10-12); 
wherein the at least one light pipe (light guide member 140) contains light scattering particles (light diffusers 141).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the light scattering particles as taught by Kim into the teachings of Frisch in order to increase a light reflecting and diffusing property of the light guide. One of ordinary skill would have been motivated to make this modification to enhance light evenness throughout the device.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Frisch in view of Lynam (US 20070058257 A1, hereinafter, “Lynam”, previously cited by the Examiner).

Regarding claim 13, Frisch teaches the device is a vehicle exterior device (license plate) comprising the system of claim 1, but 
Frisch does not teach the device is a rear view device of a vehicle.
Lynam teaches a device (mirror reflector sub-assembly 12, see figures 1-3) in the same field of endeavor (see ¶ 2); 
Wherein the device is a rear view device (as seen in figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to implement the device of Frisch as a rear view device as taught by Lynam, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987). One of ordinary skill would have been motivated to make to this implementation to provide a simple method to clearly illuminate symbols in a rear view device.

Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive.
Applicant argues in page 4, with respect to the elements disclosed by Frisch that the retroreflective sheeting 320, including the reflective layer 320c comprising metal areas 321 and open areas 322 has been misinterpreted by the Examiner to correspond to the claimed continuous transparent or translucent coating, the mask, as well as the 
The Examiner respectfully disagrees. The Examiner points out to ¶ 11, where Frisch discloses the retroreflective material is semi-transparent, semi-transparency is a common synonym of at least translucency. Note, there are elements in the retroreflective material that that have been disclosed as a combination of transparent and translucent elements, see ¶ 14. The binder matrix has been also disclosed as being clear, see ¶ 24, therefore at least translucent, as required by the claim, and the Applicants arguments in this regard are not persuasive.

Applicant argues in pages 4-5, Frisch does not disclose the mask is arranged on an opposite side of the light pipe compared to the reflector; the small contact areas 2 help to contain the light within the light pipe 1, and the reflector increases the efficiency with which the light is guided through the light pipe, and the transparent and/or translucent coating ensures a hidden until lit function
The Examiner respectfully disagrees. Frisch explicitly discloses the mask and the reflector (back reflector under the light pipe) being opposite to each other, see ¶ 57. Additionally the small contact areas 321, 322 , have been disclosed to contain at least at least some of the light under the mask, see ¶ 59. And the reflector (back reflector) provide enhanced illumination, see ¶ 57. Note, the function of the device permits the view of the plate displayed symbols when the plate is illuminated by its own light or illuminated by an exterior illumination source, in both cases, the plate appears to be 
The prior art of record remains commensurate in scope for teaching the claimed limitations and the Applicants arguments in this regard are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR ROJAS CADIMA/           Patent Examiner of Art Unit 2875                                                                                                                                                                                             
/WILLIAM J CARTER/           Primary Examiner, Art Unit 2875